DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s elections with traverse of a method of treating a blood disorder with HDL increasing agent in the reply filed on December 17, 2021 is acknowledged.   The traversal is on the ground(s) that the applicant proposes that a search of the method of using the composition would necessarily identify references related to the composition and, as such, there would not be an undue search burden on the part of the Patent Office to search the inventions of Groups I and II.  This is not found persuasive because as previously stated, the prior art cited would have at least rendered obvious the composition of one group of claims (group II), and furthermore, the composition of group II would also be not considered a special technical feature because the composition reads on a combination of B and E vitamins which would be anticipated by many prior art multivitamin formulations.  Furthermore, this a national stage application submitted under 35 U.S.C. 371, and therefore the restriction practice is based on unity of invention (see MPEP sections 823, 1850, 1875, and 1893.03(d)) and not whether or not there is an undue search burden, which is part of restriction practice for application filed under 35 U.S.C. 111(a).
Applicant’s election of the species of a CETP modulator, xanthophyll, and sickle cell disease for each species group in the reply filed on December 17, 2021 is acknowledged. No grounds for traversal are given regarding the species elections.  Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.


Claim Status
Claims 1-20 are canceled.
Claims 21-39 are currently pending. 
Claims 23 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Claims 25-33 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.
Claims 21-22, 24, 34 and 37-38 are under examination herein.
Claims 21-22, 24, 34 and 37-38  are rejected.
No claims are allowed.


Priority
The instant application claims the benefit of priority to EP16181521.2, filed on July 27, 2016, and EP16196326.9, filed on October 28, 2016, and is a 371 of PCT/EP2017/068938, filed on July 26, 2017. Certified copies EP1618521.2 and  EP16196326.9 were received. The claims to the benefit of priority are acknowledged. Therefore, the effective filing date of claims 21-22, 24, 34 and 37-38 is July 27, 2016.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2019, and March 5, 2019 were filed after the mailing date of the application on January 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: Misspelling "analogous" on page 8, line 12; repeating the word “agent” on page 12, lines 22 and 25; misspelling “compounds” on page 12, line 26; misspelling “thereof” on page 12, line 34; misspelling “antioxidant” on page 17, lines 12 and 14; misspelling “density” on page 17, line 30; misspelling “suspended” on page 19, line 28; misspelling “dysfunctions” on page 20, line 11.
Appropriate correction is required.


Drawings
The drawings filed on January 25, 2019, are objected to because view numbers must be preceded by the abbreviation "FIG.".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  the abbreviation HDL should be defined in the claim before it is used.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the abbreviation CETP should be defined in the claim before it is used.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities: “is pharmaceutical composition” should read “is a pharmaceutical composition”; and “comprising at least one compound increasing HDL activity and at least one liposoluble antioxidant or a mixture thereof and a pharmaceutically acceptable carrier, diluent or excipient thereof” should be “comprising at least one compound increasing HDL activity, at least one liposoluble antioxidant or a mixture thereof, and a pharmaceutically acceptable carrier, diluent or excipient thereof”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “an HDL or ApoA1 mimetic or (mimicking compound)”.  It is unclear what the “(mimicking compound)” in parentheses is intended to mean and how this term further limits the claim, thus rendering the metes and bounds of the claim unclear.  For examination purposes, the limitation of claim 24 is being interpreted as “an HDL or ApoA1 mimetic”, which is being defined as any compound that has analogous structure or function to HDL or ApoA1.
Claim 38 recites “at least one liposoluble antioxidant or a mixture thereof”.  It is unclear if the “at least one liposoluble antioxidant or a mixture thereof” in claim 38 is intended to be the same “at least one liposoluble antioxidant or a mixture thereof” as in claim 21, or if claim 38 is intended to require a second “at least one liposoluble antioxidant or a mixture thereof” that is distinct from the at least one liposoluble antioxidant or a mixture thereof in claim 21.  For examination purposes, the limitation of claim 38 is being interpreted as being the same “at least one liposoluble antioxidant or a mixture thereof” as recited in claim 21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 22, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014015318-A1 to Heffner, in view of DifferenceBetween ("Difference Between Linoleic Acid and Conjugated Linoleic Acid" DifferenceBetween.com, Biology, September 9, 2015), as evidenced by PubChem ("Linoleic acid". National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 5280450, Linoleic acid).
Regarding claims 21, 22, 24, and 38, Heffner teaches a method to treat diseases (page 3, first full paragraph, lines 2 and 3; page 3, second full paragraph, lines 1-10, and 12-14) characterized by red blood cell dysfunction (page 3, second full paragraph, lines 10 and 12-14) including diabetes (page 73, line 4), thalassemia, and sickle cell disorder (page 71, last full paragraph, lines 3-8; page 72, first full paragraph, last 2 lines; page 72, last paragraph, lines 3-7 and page 73, lines 1-4; and page 73, second full paragraph).  Heffner teaches administering at least one agent increasing HDL activity in the form of PPAR agonists (page 53, second full paragraph, line 4; page 56,  second paragraph; page 56, last paragraph, lines 1 and 2), which meet the requirements of dependent claim 24, in combination with linoleic acid (page 56, line 5), which is liposoluble, as evidenced by PubChem.  PubChem discloses that fat solubility is an inherent property of linoleic acid (page 7, line 19, “miscible with … fat solvents, oils”).
With reference to claim 38, Heffner teaches the use of a use of pharmaceutical excipients and carrier solutions in the preparation of a pharmaceutical composition (page 66, lines 1-3 and 7-14).
Pertaining to claim 21, Heffner does not teach specifically an antioxidant as the liposoluble component.
Concerning claim 21, DifferenceBetween teaches that conjugated linoleic acid is a form of linoleic acid with a specific conformation (double bonds separated by a single bond) (page 4, lines 1-5).  DifferenceBetween also teaches that conjugated linoleic acid is an anti-oxidant (page 4, last full paragraph, line 1), as opposed to linoleic acid which has unrelated functions (page 4, second to last full paragraph).
With respect to claim 21, the invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention as the prior art contains a teaching, suggestion, or motivation to combine reference teachings.  Heffner teaches a method to treat diseases of red blood cell dysfunction (page 3, second full paragraph, lines 10 and 12-14) including diabetes (page 73, line 4), thalassemia, and sickle cell disorder (page 71, last full paragraph, lines 3-8; page 72, first full paragraph, last 2 lines; page 72, last paragraph, lines 3-7 and page 73, lines 1-4; and page 73, second full paragraph), that comprises combining an agent increasing HDL activity in the form of PPAR agonists (page 53, second full paragraph, line 4; page 56,  second paragraph; page 56, last paragraph, lines 1 and 2), with a liposoluble additive, linoleic acid (page 56, line 5), but not the use of an antioxidant.  DifferenceBetween teaches that conjugated linoleic acid is an organization of the double bonds of linoleic acid (page 4, lines 1-5) that is an antioxidant (page 4, last full paragraph, line 1).  A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention due to the advantage of using conjugated linoleic acid for its antioxidant properties as the linoleic acid in the method of Heffner, and there would have been a reasonable expectation of success as conjugated linoleic acid is a form of linoleic acid which was already included in Heffner’s method.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2014015318-A1 to Heffner, in view of DifferenceBetween ("Difference Between Linoleic Acid and Conjugated Linoleic Acid" DifferenceBetween.com, Biology, September 9, 2015) as evidenced by PubChem ("Linoleic acid". National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 5280450, Linoleic acid), as applied to claim 21 above, and further in view of US-20080119571-A1 to Khanna.
Regarding claim 34, the combined teachings of Heffner and DifferenceBetween are described above.
Pertaining to claim 34, the combined prior art does not teach the use of a CETP modulator/inhibitor as an agent to increase HDL activity.
With reference to claim 34, Khanna teaches that increased HDL activity can be accomplished and aid in the treatment of cardiovascular disorders (First page, Abstract; page 2, paragraph 0010) by the use of certain compounds which include CETP modulators (paragraph 0045, last line; paragraph 0005, lines 1, 7, 8, and 17-20).  Khanna teaches that these compounds leverage the atheroprotective qualities of HDL apolipoproteins which include antiinflammation and antioxidation (paragraph 0005, lines 1-21).
Regarding claim 34, an invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the prior art contained a method which differed from the claimed method by the substitution of some components, a finding that the substituted components and their functions were known in the art, one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable.  The combined prior art teaches a method to treat red blood cell diseases using a combination of an agent increasing HDL activity and a liposoluble antioxidant.  The combined prior art does not teach the use of a CETP inhibitor to increase HDL activity.  Khanna teaches the use of CETP inhibitors as agents that increase HDL activity.  Since CETP inhibitors are HDL activity increasing agents, and therefore analogous to the HDL increasing activity of PPAR agonists, the substitution of this compound for PPAR agonists into the methods of Heffner and DifferenceBetween as the HDL activity increasing agent would have yielded predictable results as the CETP inhibitors would be performing the same HDL activity increasing as they performed alone as they would perform when substituted as the HDL activity increasing component of the method of Heffner.
The invention is therefore prima facie obvious.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2014015318-A1 to Heffner, in view of DifferenceBetween ("Difference Between Linoleic Acid and Conjugated Linoleic Acid" DifferenceBetween.com, Biology, September 9, 2015) as evidenced by PubChem ("Linoleic acid". National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 5280450, Linoleic acid), as applied to claim 21 above, and further in view of Gammone ("Carotenoids: potential allies of cardiovascular health?". Food Nutr Res. 2015; 59: 10.3402/fnr.v59.26762).
With refernce to claim 37, the combined teachings of Heffner and DifferenceBetween are described above.
Concerning claim 37, the combined prior art does not teach the use of xanthophyll as a liposoluble antioxidant.
Pertaining to claim 37, Gammone teaches that xanthophylls are carotenoids (page 1, column 1, lines 8 and 9).  Carotenoids are known antioxidants (page 1, column 1, lines 13-15), stored in adipose tissue (page 1, column 2, lines 7 and 8), making them lipid soluble.  Some can reduce cardiovascular risk factors such as diabetes (page 3, column 1, lines 17 and 18).
With respect to claim 37, an invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the prior art contained a method which differed from the claimed method by the substitution of some components, a finding that the substituted components and their functions were known in the art, one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable.  The combined prior art teaches a method to treat red blood cell diseases using a combination of an agent increasing HDL activity and a liposoluble antioxidant.  The combined prior art does not teach the use of xanthophyll as a liposoluble antioxidant.  Gammone teaches the use of these compounds as agents that are liposoluble antioxidants with health and potential therapeutic benefits.  Since xanthopyll is a liposoluble antioxidant, and therefore analogous to the liposoluble antioxidant linoleic acid, the substitution of this compound for linoleic acid into the methods of Heffner and DifferenceBetween as the liposoluble antioxidant would have yielded predictable results as xanthophyll would be performing the same antioxidant activity as it performed alone as it would perform when substituted as the liposoluble antioxidant component of the method of Heffner.
The invention is therefore prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.M./Examiner, Art Unit 1657       
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631